Citation Nr: 0601636	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  95-00 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to April 
1972.

This appeal arises from the February 1994 rating decision 
from the Department of Veterans Affairs (VA) Pittsburgh, 
Pennsylvania, Regional Office (RO).  The Board denied the 
claim in April 2000.  In March 2001, United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
decision and remanded the case for further development.  In 
September 2001, the Board remanded the case to the RO.  The 
Board rendered a decision in December 2004.  The Court 
vacated the Board's decision and remanded the case for 
further development in July 2005.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
the veteran engaged in combat with the enemy during military 
service.

2.  The preponderance of the objective evidence is against 
finding a verifiable in-service stressor.

3.  The veteran does not have PTSD as a result of verified 
in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f), 3.326 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served in Vietnam from August 1971 to April 1972.  
His military occupational specialty was military police.  
While in Vietnam he served with the 101st Military Police 
Company, 101st Airborne Division (Airmobile), from September 
1971 to early February 1972, and with Company B, 716th 
Military Police Battalion during the remainder of his tour.  
He was not awarded a Purple Heart, or any award for service 
in combat against the enemy.

The service medical records are devoid of any complaint or 
finding related to PTSD.  At an April 1972 separation 
examination the appellant was clinically evaluated as 
psychiatrically normal.

At a June 1972 VA examination the veteran was again evaluated 
and found to be psychiatrically normal.

In June 1993, the veteran filed a claim for service 
connection for PTSD.

In June 1976, the veteran was seen at the Westmoreland Mental 
Health Clinic.  He complained of being agitated, 
apprehensive, hyperventilating, and experiencing a sensation 
of upper torso numbness during the prior weekend.  
Historically, the appellant noted that he had felt 
overwhelmed "in combat" while in Vietnam in 1972.  No 
specifics regarding the nature of any "combat service" in 
Vietnam were provided.  His then current symptoms began after 
he was on a camping trip with his father, and after he 
experienced guilt concerns regarding an opportunity to see a 
woman.  Diagnostically, the veteran was classified as showing 
an anxiety neurosis that was related to separation problems 
with his father.

A June 1980 record from Westmoreland Mental Health Clinic 
indicates that the veteran was initially referred after 
reporting symptoms of agitation, apprehension, 
hyperventilation, and difficulty establishing satisfactory 
heterosexual relationships. He had been seen in individual 
therapy until approximately February 1977 when he was 
referred for group treatment.  He then failed to appear at 
the clinic for any further scheduled appointments.  The 
diagnoses included anxiety neurosis.

At an August 1993 VA examination the veteran reported serving 
in Vietnam between March 1971 and April 1972.  He also 
claimed to have served in combat on two occasions.  On the 
first occasion, engineers from the "326th " were involved in 
a fire fight against the enemy across a river.  The second 
occasion involved a reported ambush on Route 1 to the Hai Van 
area just north of Da Nang in December 1971.  The veteran 
denied being physically injured save for a hearing loss.  He 
did say that a sergeant was severely wounded when the 
sergeant's own men "fragged" this non-commissioned officer.  
Following a mental status examination the appellant was 
diagnosed with severe PTSD; panic disorder with agoraphobia; 
alcohol abuse; and cannabis abuse in remission.  The examiner 
related PTSD to particularly terrifying episodes in Vietnam.

In August 1993, the veteran related that his stressors 
included the following:

1.  Service with 4th Platoon, 101st Military Police Company, 
101st Airborne Division, at Camp Eagle, in the I Corps area.  
He reported engaging in base patrol, bunker duty, and convoy 
escort.

2.  In September or October 1971, he saw an enemy soldier 
killed in the wire.

3.  Between September and October 1971, he reportedly saw a 
PFC [redacted] fire a M-79, but the round came back into the 
bunker.

4.  In October 1971, he reported being was fired on by U.S. 
troops at night while on a trip from Phu Bai to Camp Eagle. A 
jeep was hit.

5.  In October or November 1971, while on duty west of rear 
gate of Camp Eagle, by the Perfume River, he engaged in a 
fire fight with enemy on the other side of the river. He saw 
numerous casualties; the soldiers were from the 326th 
Engineers or 501st or 502nd infantry battalion.

6.  In October or November 1971, he was in the impact area of 
a rocket attack while on night base patrol in the area of 217 
Calvary.  He assisted minor casualties.

7.  In November or December 1971, he was on convoy escort 
moving equipment from Camp Eagle to Da Nang and was involved 
in an ambush on Route 1, in the Hai Van pass area and helped 
with casualties.

8.  In December 1971, he accidentally dropped a pistol which 
discharged and grazed his helmet.

9.  In December 1971 or January 1972, he helped to apprehend 
an individual who had wounded two men in the company area.  
He felt he used excessive force to do this and was 
interviewed regarding this the next day, but the matter was 
dropped.

10.  In January 1972, he was called to an incident in which 
two hand grenades were thrown under a sergeant's hooch and 
the sergeant's legs were wounded.

11.  In January 1972 he was called to a very bad racial 
incident involving clubs, fists and knives.

12.  From January 1972 to April 1972, the veteran served with 
716th MP Battalion in Saigon where he witnessed racial 
incidents, beatings, drugs, robberies, and soldiers who were 
absent without leave.  Additionally, he worked traffic 
control at an accident where 27 South Vietnamese men, women, 
and children were killed or maimed by an Army vehicle that 
did not stop for a red light.

In an August 1993 report, Duncan B. Clark, Ph.D., M.D., 
indicated that he had been treating the veteran for 
psychiatric symptoms since February 1993.  The appellant 
reported the onset of panic attacks and other anxiety 
symptoms in "1975," when he was in the military.  He reported 
symptoms consistent with psychiatric diagnoses of PTSD and 
panic disorder.  While PTSD symptoms reportedly had 
diminished, the appellant stated that he occasionally had 
flashbacks and nightmares.

With his August 1993 statement Dr. Clark attached a copy of 
his initial February 1993 treatment session with the veteran.  
The veteran was noted to be responding to a "panic 
advertisement" in the newspaper.  He reported having anxiety 
since 1975, with about 15 spontaneous panic attacks per 
month.  Dr. Clark noted a history of the veteran serving in 
Vietnam as a military policeman.  Following a mental status 
examination the appellant was diagnosed, inter alia, with 
PTSD.

In an August 1993 report, Eugene W. Herron, M.D., indicated 
that the veteran began having problems with panic and anxiety 
in 1975 and was treated at the Westmoreland Mental Health 
Clinic.  He had physical disabilities that forced him to 
leave his employment, and that he had nightmares and 
anxieties, especially in the morning.  These symptoms 
appeared to the result of an anxiety problem.

By rating action of February 1994, service connection for 
PTSD was denied.  The current appeal to the Board arises from 
this action.

At a March 1995 RO hearing, the veteran reported that one of 
his stressors involved being in a vehicle that was hit by a 
rocket round which then exploded.  This explosion in turn 
caused ear damage, which is service connected.  Additionally, 
his ears were damaged when a driver shot his pistol at the 
source of the rocket.  The incident occurred in approximately 
November or December 1971 during a convoy on Highway 1 from 
Camp Eagle to Da Nang to remove equipment.  The convoy came 
under fire by machine guns and rocket propelled weapons which 
resulted in casualties among the 504th and 509th military 
police.

VA treatment records from January 1995 to August 1995 show 
that the veteran was seen in therapy with his girlfriend 
regarding relationship issues.  The diagnostic impressions 
included treatment for PTSD; panic disorder with agoraphobia; 
dysthymic disorder, late onset; and history of alcohol abuse.

In a January 1995 record, the veteran reported insomnia since 
the early 1970s, when he also had the onset of depression, 
panic attacks, and panic disorder.  The onset of depression 
was in 1974 to 1975 and lasted for six months.  Subsequently, 
he had a panic attack.  He had not had any significant 
medical relief from his panic disorder up until the past few 
years when he sought treatment for panic disorder.

In March 1996, the U.S. Army and Joint Services Environmental 
Support Group (ESG) verified that the veteran was assigned to 
the 101st Military Police Company in 1971.  The ESG noted, 
however, that attacks at Camp Eagle in 1971 or 1972 could not 
be documented.  A report of combat activities did not list 
any specific mention of the 101st Military Police Company, 
and the convoy incident referred to by the veteran could not 
be documented.  A form was additionally noted that indicated 
that escort duty was a task performed by military police 
personnel.

In February 1997, the veteran testified that he experienced a 
stressor when he was involved in an ambush on Highway 1 in 
Vietnam in about November 1971.  Another unit that was 
involved was the 504th Military Police Battalion.  People and 
vehicles were reportedly hit.  The veteran indicated that he 
was attached to the 504th Military Police Battalion, and he 
suggested that perhaps records of all the units involved were 
not kept.  His duties at Camp Eagle in Vietnam, where he was 
stationed in November 1971, included bunker guard duty at 
night and convoy escort during the day.  He reported that he 
carried a weapon and fired at hostile enemy.

VA treatment records from February 1997 and January 1998 show 
that the veteran was seen for treatment for trouble with 
relationships.  It was noted that the veteran, who served in 
the Army from 1971 to 1972, was injured in an ambush and had 
suffered from tinnitus since that time.  The appellant 
indicated that he saw combat in Vietnam.  The diagnoses 
included PTSD.

In a May 1998, a VA social worker reported that the veteran 
had been seen for individual, group, and medication therapies 
since July 1993.  It was the provider's impression that the 
veteran suffered from chronic, severe PTSD.  The appellant 
reportedly had daily intrusive thoughts of Vietnam, he could 
not maintain a relationship, and he had difficulty 
associating with other Vietnam veterans.

In June 1998, the veteran reported that as to an ambush on a 
convoy that happened to him while he was in Vietnam, it took 
place November 18, 1971 on Highway 1, in the Hai Van Pass.  
Numerous vehicles were hit and there were U.S. casualties.  
He did not know whether these men died of wounds at a later 
date.  In his vehicle were Sergeant [redacted], vehicle 
commander and PFC [redacted], a driver.  He served as the rear 
gunner.  Additionally present was Sergeant [redacted], the 
commander of the 504th Military Police Battalion, who was 
wounded.  This was just one of the incidents that were 
troublesome to the veteran.

An undated report from the National Archives addressed to the 
veteran's former representative indicated that a review was 
attempted of the records of the 504th Military Police 
Battalion, the 101st Division's Military Police Platoon, the 
18th Military Police Brigade, the Military Assistance Command 
Vietnam daily press summaries, XXIV Corps situational reports 
and journals, the 101st Division's G-3 Daily Journals, and 
Combat After Action Reports.  Virtually all of the above 
listed were missing for November.  The press summaries and 
after action reports both covered the month in question in 
detail but neither mentioned any significant convoy ambushes.  
The 18th Brigade records were reportedly too voluminous to 
review without the veteran providing more information.

In June 1999, the U. S. Armed Services Center for the 
Research of Unit Records (USASCRUR now CURR), indicated that 
available U.S. Army records listed several 1971 attacks at 
Camp Eagle; however, the data did not list any 1971 attacks 
at the Hai Van Pass.  As well, morning reports submitted in 
1971 by the 101st Military Police Company did not list any 
individuals with the last name of "[redacted]", "[redacted]", or 
"[redacted]".  Morning reports did list a Sergeant [redacted] 
[redacted], and Specialist [redacted] [redacted]l.  Notably, a November 
18, 1971, morning report was missing.  Notably, casualty data 
did not list either Sergeant [redacted] or [redacted] [redacted]l, as 
injured in 1971.  The casualty data did list several 
individuals with the last name of [redacted] as injured in 1971; 
however, none was listed for November 1971.  In the end, CURR 
could only verify that the veteran was assigned to the 101st 
Military Police Company and Company B, 716th Military Police 
Battalion during his Vietnam tour.

VA outpatient clinic records from September 2001 to the 
present continue to show periodic treatment for psychiatric 
complaints that are diagnosed as PTSD.

In November 2001, [redacted], Sr., wrote that he was 
stationed at Camp Eagle, and on a pontoon ferry with the 
veteran, and that they received hostile fire at both 
locations.

In June 2002, the NPRC wrote to the veteran and reported that 
records from the 101st Military Police Company, 101st 
Airborne Division end on December 31, 1970.  The NPRC also 
provided the appellant with a copy of a semi-annual 
Operational Report-Lessons Learned document for the period 
from November 1, 1971 to April 30, 1972.  Finally, while NPRC 
reported that they had the Saigon Provost Marshall's Office 
Desk Blotters, and Military Assistance Command Vietnam 
Special Troops Provost Marshall Desk Blotters these documents 
ran approximately 1,000 pages and NPRC needed explicit dates 
to locate information on particular incidents.  Moreover, 
these records fell under restrictions imposed by the Privacy 
Act of 1974.  Thus, researchers could not review those 
records until certain declassification actions were taken.  
If the veteran was able to provide exact dates, 
declassification action could be accomplished swiftly.

In December 2002, the National Personnel Records Center 
(NPRC) informed the veteran that they were unable to provide 
the extensive search of morning reports that he requested.  
The veteran was informed that if a search of morning reports 
was requested he needed to provide a three month period to be 
searched.  He further needed to provide the specific 
information that needed to be verified.  The NPRC wrote that 
other types of unit records may be of help to him, however, 
he needed to contact the NPRC office in College Park, 
Maryland.  The NPRC wrote that they had made every effort to 
assist him within the constraints of their resources.

A February 2003 a statement from [redacted] [redacted] indicated that 
in the fall of 1972 he, the veteran, and [redacted] [redacted] witnessed 
American military personnel sexually assaulting Vietnamese 
women.  One of the Vietnamese men tried to protect them and 
an American soldier shot and killed the civilian.  

The appellant provided another stressor statement in December 
2003.  The RO in turn forwarded this document to the CURR.

In January 2004, CURR reported that an Operational Report 
Lessons Learned submitted by the 101st Airborne Division, the 
higher headquarters for the 101st Military Police Company did 
not verify the claim that the appellant's convoy was fired 
upon.  CURR was further unable to verify the claimed race 
riot reported by the appellant.  Like the report issued by 
the NPRC, the CURR noted that the veteran needed to provide 
more specific information.

II.  Analysis

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Pursuant to 38 U.S.C.A. § 5103, upon receipt of a 
substantially complete application, the RO must provide the 
veteran with the aforementioned notices.  In this instance, 
even though the veteran was not provided the aforementioned 
notice prior to the decision in February 1994, concerning the 
claim for entitlement to service connection for PTSD, it is 
determined that he is not prejudiced by such failure.  In 
this regard, written notice provided in October 2001, amongst 
other documents, fulfills the requirements set forth under 
38 U.S.C.A. § 5103(a), to include any duty to inform the 
parties to submit all pertinent evidence in their possession.  
Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development 
to include the conduct of appropriate examinations.  Hence, 
VA has fulfilled its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the parties, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affects the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  Additionally, VA regulations 
require three elements to establish service connection for 
PTSD: medical evidence establishing a diagnosis of the 
condition; credible evidence that an in-service stressor 
occurred; and a link, established by medical evidence, 
between the current symptoms and the in-service stressor.  If 
a claimed in-service stressor is related to combat, service 
records showing combat service or a combat citation is 
conclusive evidence of a stressor, in the absence of evidence 
to the contrary.  38 C.F.R. § 3.304(f).

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996). The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

An August 1993 VA examination diagnosed PTSD based on the 
veteran's self report of his Vietnam experiences, to include 
an ambush in the Hai Van area. Additionally, VA records show 
treatment for PTSD based on the veteran's self report of 
combat service in Vietnam.  Therefore, the Board finds that 
the veteran has a medical diagnosis of PTSD disability, and 
health care professionals have linked the diagnosis to the 
appellant's self reported stressors.

Notably, however, to support a claim of entitlement to 
service connection for PTSD evidence independently verifying 
a claimed in-service stressor must be submitted. As noted 
above, the evidentiary record includes several diagnosis of 
PTSD.  An opinion by a mental health professional based on a 
post-service examination of the veteran cannot, however, be 
used to establish the occurrence of the stressor. Moreover, 
the veteran's lay testimony regarding stressors is 
insufficient, standing alone, to establish service-
connection.  Moreau v. Brown, 9 Vet. App. 389 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1995).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99; 65 Fed.Reg. 
5257 (2000); Moran v. Principi, 17 Vet. App. 149 (2003).  See 
also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

Notwithstanding the joint motion's finding regarding the 
Board's conclusion regarding the veteran's participation in 
combat, numerous attempts were made by the RO to obtain 
independent verification of the veteran's stressor incidents 
from the ESG, NPRC, the National Archives and the CURR.  Each 
of these efforts, however, was unable to confirm the 
veteran's claimed stressors without further specific 
information that only the appellant could provide.  

The major precipitating event the veteran claims to have 
caused his PTSD involved an ambush that took place in 
November 1971 on Highway 1, in the Hai Van Pass, between Camp 
Eagle and Da Nang.  The report from CURR indicates that this 
event could not be verified.  Additionally, a report from the 
National Archives indicates that this incident could not be 
verified.

Further, while the appellant at an August 1993 VA examination 
and at an RO hearing in March 1995, reported incurring a 
hearing loss and ear damage during his reported ambush, the 
veteran reported in June 1972 that noise exposure from loud 
noises at firing ranges caused his hearing loss.  In July 
1982, he reported that his hearing loss was caused by a 
pistol which was accidentally fired very close to his ear.  
Therefore, as reports more contemporaneous in time to the 
purported incident do not support the veteran's current 
reports, the appellant's credibility regarding combat 
exposure is highly suspect.

It was noted by the NPRC and CURR that due to the voluminous 
nature of the files, the veteran needed to provide exact 
dates and that if exact dates were provided declassification 
action could be accomplished on certain documents swiftly.  
As the Court has stated, "the duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  This concept was not changed by the enactment of the 
VCAA.  Without specific information from the appellant as to 
the alleged stressors, there is nothing further VA can do on 
his behalf.  Attempts were made to verify the stressors based 
on the information previously provided.

The determination of combat status is a question to be 
decided on the basis of the evidence of record in each case.  
West (Carleton) v. Brown, 7 Vet. App. 70, 76 (1994) (whether 
veteran was engaged in combat with enemy is determined 
through receipt of certain recognized military citations or 
other supportive evidence).  In its Remand, the joint motion 
cited to the holding in Sizemore for the proposition that 
evidence showing the veteran participating in attacking (the 
enemy) or defending an attack of the enemy would ordinarily 
show that he engaged in combat.

The joint motion indicated that the Board's prior finding on 
this matter was conclusory.  As noted above, however, the 
veteran was not awarded any medal for valor or any citation 
indicating that he was exposed to situations involving combat 
with the enemy.  The incidents in question could not be 
independently verified by the various agencies contacted.  
The veteran reported in June 1972 that noise exposure from 
loud noises at firing ranges caused his hearing loss, and in 
July 1982, he reported that his hearing loss was caused by a 
pistol which was accidentally fired very close to his ear.  
Service medical records do not show that his hearing loss was 
due to combat.  In addition, there is no other evidence, 
other than the veteran's testimony, that he served in combat; 
therefore, the provisions of 38 U.S.C.A. § 1154 do not apply.

Since the veteran did not engage in combat with the enemy, 
his bare allegations of service stressors are insufficient; 
the stressors must be corroborated by official service 
records or other credible supporting evidence.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 
(1994).  It is again noted that service administrative, 
personnel and medical records do not verify the alleged 
stressors.  ESG, NPRC, CURR and National Archives reports do 
not support the veteran's proffered allegations.  The veteran 
has failed to give exact dates so that these documents to 
verify these stressors can be researched more efficiently and 
possibly located.  Accordingly, inasmuch as there is no 
credible supporting evidence to corroborate the occurrence of 
the alleged stressors, the claim must be denied.

In reaching this decision the Board acknowledges the 
statement from [redacted] J. [redacted], Sr., regarding his claim that 
the veteran was exposed to hostile fire.  The Board 
considered this statement in determining whether there is 
"credible supporting evidence" of a stressor under 
38 C.F.R. § 3.304(f).  In his statement, Mr. [redacted] indicated 
that in the fall of 1971, they were assigned to guard the 
rear gate of Camp Eagle and the pontoon ferry on the Purfume 
River on different occasions and received hostile file at 
both locations.  Mr. [redacted] did not, however, give specific 
dates at which he and the veteran were fired upon by the 
enemy to enable VA to verify their presence.  Hence, his 
statement, as well as all other lay statements is not 
corroborated by the official record.  

There further is no independently verifiable evidence that 
the veteran and the two other soldiers purportedly witnessed 
a murder reported it to authorities.  As such, the Board 
finds that the official record is entitled to greater 
probative weight than lay statements presented decades 
postservice in determining whether the appellant served in 
combat or experienced an in-service stressor.

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the appellant engaged in 
combat with the enemy while on active duty, that there is no 
independent verification of his reported in-service 
stressors, and that his account of what duties he performed 
during his Vietnam service is highly suspect and of doubtful 
credibility.  Therefore, as the preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for PTSD, the claim is denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See Ferguson v. Principi, 273 F.3d 1,072 (Fed. Cir. 2001) 
(the statute, 38 U.S.C.A. § 5107(b), only requires that the 
Board "consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


